19-2540-cv
    Soria v. NYC Dep’t of Educ.


                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY
ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL
APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY
CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
COUNSEL.

          At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
    City of New York, on the 28th day of October, two thousand twenty.

    PRESENT:
                     REENA RAGGI,
                     RICHARD J. SULLIVAN,
                     WILLIAM J. NARDINI,
                          Circuit Judges.
    _____________________________________

    CYNTHIA SORIA, Individually and as
    Parent and Natural Guardian of G.S.,
    GIOVANNI SORIA, Individually and as
    Parent and Natural Guardian of G.S.,

                                  Plaintiffs-Appellees,

                    v.                                              No. 19-2540

    NEW YORK CITY DEPARTMENT OF
    EDUCATION,

                     Defendant-Appellant.
    _____________________________________
For Plaintiffs-Appellees:                 PETER G. ALBERT, Brain Injury Rights
                                          Group, New York, NY.

For Defendant-Appellant:                  ERIC LEE (Richard Dearing, Scott Shorr,
                                          on the brief), for James E. Johnson,
                                          Corporation Counsel of the City of New
                                          York, New York, NY.




      Appeal from the United States District Court for the Southern District of

New York (Analisa Torres, Judge).

      UPON      DUE     CONSIDERATION,          IT   IS    HEREBY      ORDERED,

ADJUDGED, AND DECREED that the order of the district court is VACATED,

and the case is REMANDED with instructions to dismiss the complaint for failure

to state a claim upon which relief can be granted.

      Defendant-Appellant New York City Department of Education (the “City”)

appeals from an order granting the motion of Plaintiffs-Appellees Cynthia and

Giovanni Soria for a preliminary injunction. We assume the parties’ familiarity

with the underlying facts, procedural history of the case, and the issues on appeal.

      The Sorias are the parents of G.S., a child with a disability.    During the

2017–2018 school year, when G.S. was a student at the International Academy of

Hope (“iHOPE”), the Sorias initiated an administrative proceeding alleging that

                                         2
the City failed to offer G.S. a free appropriate public education (“FAPE”) for that

school year, as required by the Individuals with Disabilities Education Act

(“IDEA”). In June 2018, an impartial hearing officer agreed that the City had not

offered G.S. a FAPE, found that iHOPE was an appropriate placement for G.S.,

and ordered the City to reimburse the Sorias in full for G.S.’s tuition at iHOPE for

the 2017–2018 school year. The City did not appeal this decision.

      Without the City’s consent, the Sorias then unilaterally transferred G.S. to

another private school called the International Institute for the Brain (“iBRAIN”)

for the 2018–2019 school year. Shortly thereafter, the Sorias initiated a second

administrative proceeding alleging that G.S.’s individualized educational

program (“IEP”) for the 2018–2019 school year failed to offer G.S. a FAPE. This

time, however, in addition to seeking tuition reimbursement, the Sorias sought up-

front public funding for G.S.’s tuition at iBRAIN during the pendency of their IEP

challenge, pursuant to the IDEA’s “stay-put” provision, 20 U.S.C. § 1415(j). After

an impartial hearing officer denied the Sorias’ request for pendency funding and

a state review officer affirmed that denial, the Sorias filed a complaint against the

City in the district court, seeking an order vacating the review officer’s decision




                                         3
and directing the City to fund G.S.’s tuition at iBRAIN until final adjudication of

the Sorias’ IEP challenge. 1

        We have now twice confronted an identical set of material facts and legal

issues: first in Ventura de Paulino v. New York City Department of Education, 959
F.3d 519 (2d Cir. 2020), and more recently in Neske v. New York City Department of

Education, No. 19-4068-cv, 2020 WL 5868279 (2d Cir. Oct. 2, 2020). In fact, all three

cases arise from the same exodus of students from iHOPE to iBRAIN, and all of

the plaintiffs are represented by the Brain Injury Rights Group (“BIRG”), whose

founder Patrick Donohue also founded iBRAIN after leaving iHOPE.                                        See

generally Ventura de Paulino, 959 F.3d at 528–29, 528 n.29.

        In Ventura de Paulino, we held (and in Neske, we reiterated) that “[a] parent

cannot unilaterally transfer his or her child and subsequently initiate an IEP

dispute to argue that the new school’s services must be funded on a pendency


1  On the eve of oral argument, the City submitted a letter informing the Court that in September 2019,
pursuant to the district court’s preliminary injunction order, the City paid iBRAIN and other providers for
services rendered to G.S. in the 2018–2019 school year. See ECF Doc. No. 103 at 1–2. Shortly thereafter,
the Sorias evidently moved to Long Island and enrolled G.S. in a new school there. See id. at 2. Although
it is not clear why it took the City until the day before oral argument to learn these pertinent facts – most
of which occurred over a year ago and long before the parties had submitted their briefs – we ultimately
agree with the City that these facts, without more, do not necessarily render this appeal moot. Indeed,
counsel for the Sorias agrees with the City that this appeal is not moot because the Sorias could attempt to
rely on the district court’s order to establish G.S.’s pendency status in future proceedings. See ECF Doc.
No. 107 at 3.


                                                     4
basis.” Id. at 536; see also Neske, 2020 WL 5868279, at *1.     That conclusion

decisively resolves this appeal. We invited the parties to submit supplemental

briefing to address the applicability of Ventura de Paulino (and Neske) to this appeal

because, although the Sorias filed their brief after we issued our decision in Ventura

de Paulino, they did not address the merits of that decision. See Sorias’ Br., ECF

Doc. No. 70, at 34–36. In their supplemental briefing, the Sorias do not present

any arguments that were not already addressed by either Ventura de Paulino or

Neske.

         First, the Sorias contend that this case is distinguishable from Ventura de

Paulino because the City “never offered [G.S.] any pendency placement.” Sorias’

Supp. Br., ECF Doc. No. 95, at 3. But the same was true in Ventura de Paulino.

Repeating what we made clear in Neske, “[i]n both Ventura de Paulino and this case,

iHOPE became the students’ pendency placement not at the City’s instigation, but

rather by operation of law after the City chose not to appeal the rulings of the

impartial hearing officers holding that iHOPE was an appropriate placement for

these students.” Neske, 2020 WL 5868279, at *1 (citing Ventura de Paulino, 959 F.3d

at 532). Thus, “[j]ust as we deemed the City to have implicitly chosen iHOPE as




                                          5
the pendency placement for the students in Ventura de Paulino, the same applies

here.” Id.

      Second, like the appellants in Neske, the Sorias argue that this case falls

under footnote 65 of Ventura de Paulino, in which we reserved decision as to a

situation “where the school providing the child’s pendency services is no longer

available and the school district either refuses or fails to provide pendency services

to the child.” Ventura de Paulino, 959 F.3d at 534 n.65; see Sorias’ Supp. Br. at 4.

But again, “that situation is no more present here than it was in Ventura de Paulino”

because “iHOPE continued to be available to [G.S.] and the City did not refuse or

fail to provide pendency services at iHOPE; rather the plaintiffs unilaterally

moved [G.S.] from [G.S.’s] pendency placement to a new private school.” Neske,

2020 WL 5868279, at *2. Moreover, like the appellants in Neske, the Sorias never

alleged in their complaint that iHOPE was effectively “unavailable” because it had

changed so drastically, see id. at *2 n.2, and we decline to consider that argument

for the first time on appeal, see Mellon Bank, N.A. v. United Bank Corp. of N.Y., 31




                                          6
F.3d 113, 116 (2d Cir. 1994) (declining to review an argument not raised before the

district court when the party “clearly had the opportunity to raise” it below). 2

        After Neske squarely and definitively rejected these attempts to distinguish

Ventura de Paulino, we hoped (perhaps naively) that BIRG would not repeat them

here. Simply put, this case is materially identical to Ventura de Paulino, and we

reaffirm that binding precedent here.

                                            *       *       *

        Accordingly, we VACATE the district court’s August 7, 2019 order and

REMAND the case with instructions to dismiss the complaint for failure to state a

claim upon which relief can be granted.



                                                FOR THE COURT:
                                                Catherine O’Hagan Wolfe, Clerk of Court




2 BIRG submitted a letter to the Court after oral argument – purportedly “in response” to the letter filed
by the City – arguing for the first time that iHOPE was “financially unavailable” to the Sorias due to
“substantial changes to the iHOPE administration.” See ECF Doc. No. 107 at 1–2. BIRG does not cite
anything in the record to support these new contentions, and we refuse to consider them for the first time
now. See Mellon Bank, 31 F.3d at 116.


                                                    7